Citation Nr: 1520945	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant's room and board costs at her independent living retirement community can be considered an unreimbursed medical expense for purposes of computing nonservice-connected death pension benefits. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from October 1951 to May 1956.  The Veteran died in July 1991; the appellant in this case is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Center in Milwaukee, Wisconsin.

Per the appellant's request, a hearing before a Board member (now referred to as Veterans Law Judges) was scheduled in September 2014.  Prior to that hearing, she requested a postponement and another hearing was rescheduled.  However, she did not appear and has not provided an explanation for her failure to appear or request an additional postponement.  Her hearing request is therefore deemed withdrawn.  


FINDING OF FACT

With resolution of all doubt in her favor, the appellant's residential retirement community, The Breakers at Edgewater, provides her with room and board which is equivalent to custodial care as it assists her with two or more activities of daily living (i.e., bathing and dressing), and a licensed physician determined that such a level of care is necessary.


CONCLUSION OF LAW

The cost of the appellant's room and board at The Breakers at Edgewater is a deductible medical expense.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273; Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(h) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case appealed a February 2012 administrative decision that denied her claim for non-service connected death pension benefits because her income, effective October 14, 2011, exceeded the maximum annual pension limit.  This determination was based on the finding that her senior living fee was not an acceptable medical expense because the facility where she resided did not provide custodial care, or her physician did not state in writing that she must reside in that facility to separately contract for custodial care with a third-party provider.  

VA shall pay a pension to the surviving spouse of each veteran of a period of war who met the qualifying service requirements.  38 U.S.C.A. § 1541. The maximum annual rate of improved pension for a surviving spouse living alone is as specified in 38 U.S.C.A. § 1541(b).  The maximum rate of improved pension above shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under section 3.272.  38 C.F.R. § 3.271.

Specific exclusions from countable income include medical expenses in excess of 5 percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).

All unreimbursed fees paid to an assisted-living facility or other institution for custodial care and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary.  Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(h).  Specific exclusions from countable income include medical expenses.  38 C.F.R. § 3.272(g).

Unreimbursed medical expenses (UMEs) will be excluded from a surviving spouse's income when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parent and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and, (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2). 

If a beneficiary or dependent, or other person for whom medical expenses may be allowed, is maintained in a home, assisted-living facility, or other institution because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as (1) a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary; or, (2) VA has determined the individual is entitled to A&A or Housebound benefits as a beneficiary or the spouse of a Veteran entitled to compensation at the 30-percent rate or higher.  See M21-1MR,V.iii.1.G.43.h (Custodial Care, Including Assisted- Living Facilities).

In October 2012, the Veterans Benefits Administration (VBA) published Fast Letter (FL) 12-23, subject: Room and Board as a Deductible Unreimbursed Medical Expense.  The Fast Letter states that M21-1MRV.iii.1.G.43.h appears to provide that room and board may be considered equivalent to custodial care.  However, as defined by Medicare, custodial care assists persons with ADLs.  To preserve the integrity of the pension program, VBA interprets VA regulations to provide as follows: the cost of room and board at a residential facility is a UME if such facility provides custodial care to the individual (i.e., if the facility assists the individual with two or more ADLs).  If the facility does not provide the claimant with custodial care, VA will not deduct room and board at that facility but will deduct the cost of any medical or nursing services obtained from a third-party provider. 
VBA FL 12-23 also distinguishes between Instrumental Activities of Daily Living (IADLs) and ADLs, citing 38 C.F.R. § 4.124a, Note 3 (schedule of ratings for neurological conditions and convulsive disorders).  Per that regulation, IADLs are activities other than self-care that are needed for independent living such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications and using a telephone.  These activities are distinguishable from ADLs, which refer to basic self-care and include bathing or showering, dressing, eating, getting in and out of bed or chair and using the toilet.  

As a general rule, IADLs are not UMEs for pension purposes because such assistance is not a medical or nursing service.  However, VA will deduct the cost of assistance for IADLs from the individual's income when the individual is entitled to pension at the A&A or housebound rate and the facility provides medical services or assistance with ADLs to the individual (emphasis in original).

The records shows that the appellant submitted a March 2011 medical statement authored by J.L.M, M.D., a private physician and Professor of Medicine at the Feinberg School of Medicine at Northwestern University, Chicago campus.  Dr. J.L.M. wrote to communicate the appellant's diagnoses and care requirements.  It was noted that the appellant is currently in her care for the following active medical problems:  ischemic cardiomyopathy; coronary artery bypass graft; congestive heart failure; automatic implantable cardiac defibrillator in situ; coronary artery disease; mitral regurgitation; colon cancer;  GERD; bipolar affective disorder; shoulder pain; hypokalemia; claudication; peripheral artery disease; systolic heart failure; hypertension;  and hyperlipidemia.  Dr. J.L.M. stated that due to the above-noted active problems, the appellant requires assistance with preparing meals, bathing, dressing, medical management, and financial management.  

In her notice of disagreement received in July 2012, the appellant indicated that she moved into Breakers at Edgewater because of her many medical conditions and declining health.  She indicated that The Breakers provides her with a protective living environment.  She indicated that she has difficulty lifting and holding various items, such as eating utensils, a toothbrush, or a cup.  

In a statement received in August 2012, the appellant's daughter reiterated her mother's limitations and asked that her claim be reconsidered. 

In April 2013, VA afforded the appellant a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The report shows that the appellant is able to feed herself, and her meals are prepared for her by the facility.  She is not blind.  The examiner checked the box indicating that the appellant needs assistance in bathing and tending to other hygiene needs.   The examiner also stated that due to balance problems and pain she needs assistance for bathing and other activities that require transferring.   She requires medication management as well.  With regard to her upper extremities, the appellant has osteoarthritis in the both hands with stiffness and pain, making it difficult to button things.  With regard to the lower extremities, she has bilateral ankle edema, impaired weightbearing due to back and knee pain, and impaired balance problems.  She only leaves the premises if she is accompanied by her daughter primarily for medical appointments.    She requires the help of another person if she needs to walk one or two blocks.  

In her substantive appeal, received in September 2013, the appellant asserted that her residential facility provides her with a safe and healthy living environment.
While the Board is not bound by VA manuals, it is notable that the Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR specifically provides as an example wherein a surviving spouse has Alzheimer's disease and a physician's statement is necessary to allow for deduction of expenses for assisted living, including "room-and-board."  The Board finds the VBA manual highly persuasive, particularly given that the example it provides is similar to the facts in this case.  Here, a licensed physician certified that the appellant's medical conditions require assistance in performing at least two of her ADLs, bathing and dressing, and it is clear from the physician's statement that the appellant's conditions make the level of care provided at The Breakers at Edgewater necessary.  Accordingly, all unreimbursed fees paid to this facility are deductible medical expenses.  See 38 C.F.R. § 3.272(g); Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(h).  


ORDER

Deduction of the cost of the appellant's room and board at The Breakers at Edgewater as an unreimbursed medical expense for the purpose of calculating her countable income towards the payment of nonservice-connected pension is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


